Exhibit 10.2

 

AMENDMENT TO STOCK PURCHASE AGREEMENT

 

This Amendment to Stock Purchase Agreement (this "Amendment") is made as of
October 31, 2017 with reference to that certain Common Stock Purchase Agreement
dated as of September 28, 2017 (the "Stock Purchase Agreement") by and between
Andy Z Fan (the “Seller”) and Yap Nee Seng (the “Purchaser”). The Seller and the
Purchaser may be referred to herein singularly as a “Party” and collectively, as
the “Parties”. Unless otherwise indicated herein, capitalized terms used in this
Amendment without definition shall have the respective meanings specified in the
Stock Purchase Agreement.

 

WHEREAS the Seller and Purchaser desire to amend the Stock Purchase Agreement as
provided below.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

 

Section 1.04(a) 1 of the Stock Purchase Agreement is hereby amended and restated
in its entirety as follows:

 

“(a) It is agreed that the full amount of the Purchase Price will be wire
transferred to the Escrow Account on or before October 26, 2017 and that the
closing of the sale and purchase of the Shares (the “Closing”) will take place
on November 3, 2017.  It is agreed that all of the Shares and the Documents
shall remain in the Escrow Account until the full Purchase Price of $375,000.00
has been paid into Escrow, whereupon the Closing shall take place and the
Documents shall be disbursed to the Purchaser and the Purchase Price shall be
shall be disbursed as per instructions of the Seller’ Representative.”

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written.

 

THE SELLER:       ANDY Z. FAN       /s/ Andy Fan   Andy Z. Fan       THE
PURCHASER:         YAP NEE SENG       /s/ Yap Nee Seng   Yap Nee Seng  

 

